Felton, J.,
dissenting. I think that the judgment in the trover suit is wholly irrelevant to the issue in this case and would be highly prejudicial to the defendant. It is not necessary for the plaintiff to show that he was ousted of ownership and possession by law. If the trover action had been decided the other way, I do not think that anyone would contend that it was not irrelevant and not prejudicial to the plaintiff. It would put the defendant in this case to a decided disadvantage for the jury in this case to know that in another case it was decided that the wife did not have the right to trade in the automobile. I do. not think that the cases cited in the other opinion are authority for the conclusion therein reached. See Smith v. Williams, 117 Ga. 782 (45 S. E. 394); 46 Am. Jur. 580-1, § 409. Gardner, J., concurs.